19-4176
     Mendoza-Ventura v. Garland
                                                                                    BIA
                                                                               Prieto, IJ
                                                                           A205 701 602

                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 11th day of April, two thousand twenty-two.
 5
 6   PRESENT:
 7            JOSÉ A. CABRANES,
 8            SUSAN L. CARNEY,
 9            RICHARD J. SULLIVAN,
10                 Circuit Judges.
11   _____________________________________
12
13   ALCIDES MENDOZA-VENTURA,
14            Petitioner,
15
16                    v.                                         19-4176
17                                                               NAC
18   MERRICK B. GARLAND, UNITED
19   STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                   Paige Austin, Esq., Make the Road
24                                     New York; Andrea A. Sáenz,
25                                     Brooklyn Defender Services,
26                                     Brooklyn, NY.
27
28   FOR RESPONDENT:                   Jeffrey Bossert Clark, Acting
29                                     Assistant Attorney General;
30                                     Anthony P. Nicastro, Assistant
 1                                  Director; Sherease Pratt, Senior
 2                                  Litigation Counsel, Office of
 3                                  Immigration Litigation, United
 4                                  States Department of Justice,
 5                                  Washington, DC.
 6
 7       UPON DUE CONSIDERATION of this petition for review of a

 8   Board of Immigration Appeals (“BIA”) decision, it is hereby

 9   ORDERED, ADJUDGED, AND DECREED that the petition for review

10   is GRANTED.

11       Petitioner Alcides Mendoza-Ventura, a native and citizen

12   of Honduras, seeks review of a November 27, 2019 decision of

13   the BIA, affirming a June 10, 2019 decision of an Immigration

14   Judge   (“IJ”)     denying    Mendoza-Ventura’s      application   for

15   withholding   of    removal   and   relief   under    the   Convention

16   Against Torture (“CAT”).       In re Alcides Mendoza-Ventura, No.

17   A205 701 602 (B.I.A. Nov. 27, 2019), aff’g No. A205 701 602

18   (Immig. Ct. N.Y. City June 10, 2019).        In the time since the

19   agency’s order was entered and this petition was filed, this

20   court granted a temporary stay of removal, Dkt. 37 (Apr. 2,

21   2020), and then denied a further stay, Dkt. 78 (May 6, 2020).

22   Mendoza-Ventura was then removed from the United States.            We

23   assume the parties’ familiarity with the underlying facts and

24   procedural history.
                                         2
 1         We have reviewed the IJ’s decision as modified by the

 2   BIA, i.e., minus the adverse credibility determination that

 3   the BIA declined to reach.                  See Xue Hong Yang v. U.S. Dep’t

 4   of Justice, 426 F.3d 520, 522 (2d Cir. 2005).                          We review the

 5   agency’s     factual       findings         for       substantial     evidence,   see

 6   8 U.S.C. § 1252(b)(4)(B); Hong Fei Gao v. Sessions, 891 F.3d

 7   67, 76 (2d Cir. 2018), and questions of law de novo, see

 8   Paloka v. Holder, 762 F.3d 191, 195 (2d Cir. 2014).

 9         To establish eligibility for withholding of removal, an

10   applicant must show past persecution or a likelihood of future

11   persecution     “on       account      of    race,        religion,     nationality,

12   membership     in     a    particular            social      group,    or    political

13   opinion.”      8 C.F.R. § 1208.16(b); 8 U.S.C. § 1231(b)(3)(A).

14   The   agency    did       not    evaluate         whether     Mendoza-Ventura      was

15   harmed because of his anticorruption political opinion, and

16   thus too hastily concluded that he failed to demonstrate that

17   the persecution he suffered was on account of a protected

18   ground.      See Hernandez-Chacon v. Barr, 948 F.3d 94, 103–05

19   (2d   Cir.    2020)       (“We    have      held[]       .   .   .    that   resisting

20   corruption and abuse of power -- including non-governmental

21   abuse   of     power      --     can   be        an    expression      of    political
                                                  3
 1   opinion.”); Castro v. Holder, 597 F.3d 93, 100, 103 (2d Cir.

 2   2010) (“[P]ersecutors may have mixed motives, and an asylum

 3   applicant need not demonstrate that a protected ground was

 4   the exclusive reason for persecution, for the plain meaning

 5   of   the   phrase   ‘persecution      on       account   of    the    victim’s

 6   political   opinion,’   does    not       mean    persecution        solely   on

 7   account of the victim’s political opinion.” (some internal

 8   quotation marks and brackets omitted)).

9         Contrary to the Government’s argument, the IJ’s mere

10   recognition that Mendoza-Ventura raised an anticorruption

11   political   opinion   claim    and       its    restatement     of    Mendoza-

12   Ventura’s testimony that he reported corruption does not cure

13   the agency’s failure to analyze that claim.                   See Hernandez-

14   Chacon, 948 F.3d at 103–05; Castro, 597 F.3d at 103–07.                       We

15   may not consider the Government’s argument in its brief that

16   Mendoza-Ventura failed to show that the corruption he opposed

17   was endemic rather than an isolated act because the agency

18   did not provide that reasoning as a basis for its decision.

19   See Lin Zhong v. U.S. Dep’t of Justice, 480 F.3d 104, 122 (2d

20   Cir. 2007); Singh v. U.S. Dep’t of Justice, 461 F.3d 290, 294

21   n.3 (2d Cir. 2006).
                                          4
 1       In light of the agency’s determination that Mendoza-

 2   Ventura’s past harm rose to the level of persecution, a

 3   finding that such persecution occurred on account of his

 4   anticorruption    political   opinion   would   entitle   him    to   a

 5   presumption of future persecution and would shift the burden

 6   to the Government, requiring it to rebut that presumption.

 7   8 C.F.R. § 1208.16(b)(1)(i), (ii). Accordingly, we remand for

 8   the agency to undertake that analysis.

 9       For the foregoing reasons, the petition for review is

10   GRANTED, the BIA’s decision is VACATED, and the case is

11   REMANDED    for   further   proceedings   consistent      with   this

12   order.     All pending motions and applications are DENIED and

13   stays VACATED.

14                                  FOR THE COURT:
15                                  Catherine O’Hagan Wolfe,
16                                  Clerk of Court




                                      5